Giegerich, J.
The name of the relator, as executor, together with the value of personal property assessed against him in that capacity, was entered on. the hooks of the tax commissioners on the 24th day of March, 1910, and while such hooks remained open for public inspection and correction. It is conceded that, unless the assessment so made was authorized by the provisions of section 894a of the Greater Pew York charter, it was unlawful because made subsequently to the second Monday *368of January in that year. The section in question reads as follows: “ So long as the hooks of annual record of the assessed valuation of real and ' personal estate of the several boroughs remain open for public inspection, examination and correction, the board of taxes and assessments, after giving at least ten days prior personal notice to the party in interest, may add to the rolls -of assessment of such annual record any real estate, or the name of the owner of any personal estate, and also the assessed valuation of any such real or personal estate that may have been omitted from such rolls on the day of the opening of such books.” The question is whether the assessment against the relator falls within the provisions of this section. I am of the opinion that it does not, for the reason that the relator is not the beneficial owner of the property in question, but merely the holder of the legal title in a representative and fiduciary capacity. Our tax laws have mad© a very careful distinction between the owners of property and persons who merely hold property as agents, executors or trustees (Tax Law, §§ 8, 21, 33), and the distinction has been fully recognized in the decided cases. People ex rel. Darrow v. Coleman, 119 N. Y. 137; People ex rel. Day v. Tax Comrs., 17 N. Y. Supp. 923; 42 N. Y. St. Repr. 449; People ex rel. Brewster v. Barker, 8 Misc. Rep. 32. I think, therefore, that the provision contained in section 894a of'the charter, that the name of an “ owner ” of personal property might be added to the assessment rolls after they had been made up and while they were still open for inspection and correction, cannot be held to authorize the addition of the name of an agent, executor or trustee, but only that of a general and beneficial owner. The Tax Law must be strictly construed, and the government can take nothing by way of a tax except what is clearly authorized by the words of the statute. People ex rel. Mutual Trust Co. v. Miller, 177 N. Y. 51, 57; People ex rel. Fifth Ave. Bldg. Co. v. Williams, 198 id. 238, 247. The assessment must, therefore, be vacated, with fifty dollars costs to the relator.
Assessment vacated.-